STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                 NO.    2021    KW   1408

VERSUS


CARTER      ANDERSON                                                  FEBRUARY          14,   2022




In   Re:         Carter      Anderson,       applying    for   supervisory         writs,       22nd
                 Judicial         District    Court,     Parish      of    St.    Tammany,       No.
                 503, 016.




BEFORE:         MCCLENDON,         WELCH,    AND    THERIOT,   JJ.


        WRIT    DENIED.



                                                   PMC

                                                   JEW
                                                   MRT




COURT      OF APPEAL,        FIRST   CIRCUIT




        DEPUTY        LERK   OF    COURT
                FOR    THE   COURT